DETAILED ACTION

Applicant's election with traverse of claims 1-14 and 26 in the reply filed on 03/08/2022 is acknowledged.  The traversal is on the ground(s) that Groups I-III share common structural element.  This is not found persuasive because Group I does not specifically contain the structural feature.

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaillet et al., A chemical platform approach on cardanol oil: from the synthesis of building blocks to polymer synthesis, OCL 2016, 23(5) D511 (hereinafter “Jaillet”). Jaillet teaches a polymerizable monomer prepared by partial or complete acrylation or methacrylation of at least one epoxidized cardonol by a metal catalyst wherein the epoxidized cardonol is formed by epoxidation of an unsaturation site of a cardanol glycidyl ether in the presence of an amine. See Jaillet, Scheme 1 & 3. Jaillet teaches a meth(acrylation) is carried out in the presence of an effect amount of a free radical polymerization initiator. See Jaillet, From acrylation of cardanol to vinyl esters synthesis, page 4 of 7, Table 1 and Scheme 3. Although Jaillet does not disclose a resin and reactive diluent wherein the resin has a viscosity of about 500 cP to 2000 cP, based on the substantially identical processes for preparing the resin using substantially identical catalysts and cardanol monomers, the Examiner has a reasonable basis to believe that the viscosities in claim 26 in the present invention is inherent in the resins disclosed by Jaillet. Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicants to prove that the properties are not inherent.  See In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Best, 195 USPQ 430 (CCPA 1977); In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995).




Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh